CONDITIONALLY GRANT and Opinion Filed October 31, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01053-CV

             IN RE QUALITY CLEANING PLUS, INC., Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-08606

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                            Opinion by Justice Smith

      Relator Quality Cleaning Plus, Inc. filed a petition for writ of mandamus and

emergency motion for temporary relief challenging the trial court’s discovery orders

entered after Quality Cleaning filed a motion to dismiss under the Texas Citizens

Participation Act (TCPA). See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003.

Because we conclude that the trial court’s discovery orders after August 24, 2022,

violate the TCPA’s mandatory stay of discovery, we conditionally grant the writ.

                                   Background

      In the underlying proceeding, real party in interest Preferred Staff, LLC

alleged that Quality Cleaning and real party in interest Richard Cardona, who is a

former employee of Preferred, misappropriated confidential information and trade
secrets, converted property, tortiously interfered with existing and prospective

contractual relationships, committed civil conspiracy, and were unjustly enriched by

their misconduct. Preferred further alleged that Cardona breached his employment

agreement, duty of loyalty, and fiduciary duty and that Quality Cleaning aided and

abetted Cardona in committing the tortious acts of misappropriation, conversion,

breach of fiduciary duties, and tortious interference. In addition to monetary

damages, Preferred sought a temporary restraining order, temporary injunction, and

permanent injunction to restrain Quality Cleaning and Cardona from breaching the

confidentiality, conflict of interest, and non-solicitation provisions in Cardona’s

employment agreement; accessing, using, selling, disclosing, distributing,

disseminating, or discussing Preferred’s confidential information; deleting or

otherwise destroying any data related to the allegations; and competing with

Preferred for any of its actual or prospective candidates that Cardona communicated

with during the course of his employment with Preferred. It also sought the return

of all confidential information in Quality Cleaning and Cardona’s possession.

      The trial court granted a temporary restraining order, and Preferred sought

expedited discovery, which the trial court granted on August 3, 2022. Quality

Cleaning did not respond to discovery by the initial deadline on August 15, 2022, or

by noon on August 17, 2022, as the trial court subsequently ordered.

      On August 24, 2022, Quality Cleaning filed a motion to dismiss pursuant to

the TCPA. See CIV. PRAC. & REM. § 27.003(b) (defendant may file a motion to

                                        –2–
dismiss if “a legal action is based on or is in response to a party’s exercise of the

right of free speech, right to petition, or right of association”). Preferred filed a

motion to compel discovery and sought sanctions. The trial court ordered Quality

Cleaning to respond to Preferred’s request for documents by September 6, 2022, and

stated that the parties agreed to take the deposition of Quality Cleaning’s corporate

representative on September 12, 2022. The order also provided that the trial court

considered the mandatory stay of discovery triggered by Quality Cleaning’s TCPA

motion to dismiss and found “the discovery stay mandate of the TCPA does not

apply to discovery requests propounded on a party prior to the filing of the TCPA

Motion to Dismiss.” At that time, the trial court did not make any findings or orders

on Preferred’s motion for sanctions.

      Preferred filed a second motion to compel discovery and for sanctions, and

the trial court held a hearing on September 29, 2022. On October 4, 2022, the trial

court entered an order outlining the occasions Quality Cleaning failed to respond to

discovery, awarding Preferred $10,650 in attorney’s fees, ordering Quality Cleaning

to produce the documents requested in full and without redaction, extending the time

for the corporate representative’s deposition by four hours, and ordering the

corporate representative to appear for deposition on October 10, 2022. By separate

order, the trial court granted Preferred’s application for a temporary injunction. The

order indicates the temporary injunction was, in part, granted as a sanction against

Quality Cleaning for failing to obey the trial court’s previous orders.

                                         –3–
      This original proceeding followed. On October 7, 2022, we granted Quality

Cleaning’s emergency motion for temporary relief to the extent that we stayed all

discovery in the trial court, specifically the deposition scheduled for October 10,

2022, pending resolution of the petition for writ of mandamus. We also requested

and received a response from Preferred.

                                Mandamus Relief

      To be entitled to mandamus relief, a relator must show that the trial court

clearly abused its discretion and that relator has no adequate remedy by appeal. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). A trial court abuses its discretion when it acts in an unreasonable and

arbitrary manner or without reference to guiding rules and principles. In re Colonial

Pipeline Co., 968 S.W.2d 938, 941 (Tex. 1998) (orig. proceeding) (per curiam). As

to discovery orders, mandamus is proper when the court of appeals cannot cure the

discovery error on appeal such as when a discovery order allows discovery “well

outside the proper bounds” of what is permitted under the law. In re Am. Optical

Corp., 988 S.W.2d 711, 713 (Tex. 1998) (orig. proceeding) (per curiam); In re

Colonial Pipeline, 968 S.W.2d at 941; see also In re Weekley Homes, L.P., 295

S.W.3d 309, 322 (Tex. 2009) (orig. proceeding).

      Quality Cleaning argues that the trial court clearly abused its discretion by

ordering discovery, even discovery that was propounded prior to the filing of the

                                          –4–
TCPA motion to dismiss, and by concluding that the failure to respond to discovery

could subject Quality Cleaning to an order to compel and sanctions. Quality

Cleaning asserts that the trial court “further compounded its abuse of discretion when

[it] granted RPI Preferred’s motion to compel and for sanctions, awarded $10,650.00

in attorney’s fees and enjoined Relator from conducting business with its

customers,” which caused Quality Cleaning to fall into breach of contract with its

customers and employees. Thus, Quality Cleaning asks this Court to direct the trial

court to stay further discovery and vacate the discovery sanctions and award of

attorney’s fees.

        Preferred responds that the trial court did not clearly abuse its discretion.

Preferred argues that the expedited discovery ordered was itself limited to evidence

of Preferred’s prima facie case to support a temporary injunction and the trial court

ruled both that the discovery should have been responded to before Quality Cleaning

filed its motion to dismiss and that Preferred had a right to the discovery under

Section 27.006(b) because the discovery was so limited.1 The record, however, does

not support Preferred’s argument. While the expedited discovery was limited in the



    1
      Preferred also notes that the TCPA does not apply to covenant not to compete cases and, therefore,
asserts that Quality Cleaning filed the TCPA motion for the purpose of blocking discovery regarding the
temporary injunction not because it thought the TCPA motion would ultimately be successful. See CIV.
PRAC. & REM. § 27.010(5) (providing that the TCPA does not apply to a legal action arising from an
employee-employer relationship that seeks recovery for misappropriation of trade secrets or corporate
opportunities or seeks to enforce a non-disparagement agreement or a covenant not to compete). Quality
Cleaning has denied any ill-conceived motive and, regardless of its reasons, its motive for filing the TCPA
motion to dismiss is irrelevant to whether the trial court complied with the mandates of the TCPA. The
TCPA hearing is currently set for November 7, 2022.
                                                   –5–
amount ordered, none of the orders reflect that the discovery was limited to evidence

to establish a prima facie case, nor do the orders reflect that the trial court considered

that reason in granting the motion to compel and continuing to order Quality

Cleaning to respond to discovery and appear for deposition after it filed its TCPA

motion.

      In In re SPEX Group US LLC, we concluded that a trial court could consider

a request for a temporary restraining order or temporary injunction before deciding

a motion to dismiss under the TCPA but that the trial court could not “permit

unbridled discovery related to the request for injunctive relief before hearing and

disposing of a motion to dismiss brought under the TCPA.” No. 05-18-00208-CV,

2018 WL 1312407, at *4 (Tex. App.—Dallas Mar. 14, 2018, orig. proceeding

[mand. dism’d]) (mem. op.). This is because, under the TCPA, “all discovery in the

legal action is suspended until the court has ruled on the motion to dismiss.” CIV.

PRAC. & REM. § 27.003(c). Section 27.006(b) provides a limited exception to the

mandatory suspension of discovery: “On a motion by a party or on the court’s own

motion and on a showing of good cause, the court may allow specified and limited

discovery relevant to the motion.” Id. § 27.006(b). Thus, unless the trial court limits

the discovery as is required by Section 27.006, the trial court has no discretion to

order discovery until it rules on the TCPA motion. See In re Elliott, 504 S.W.3d

455, 465 (Tex. App.—Austin 2016, orig. proceeding).



                                          –6–
      Here, the discovery ordered was not limited to that which was “relevant to the

motion” to dismiss. Although the trial court acknowledged at the August 29 hearing

that it could order limited discovery under the TCPA, there is no indication in the

record that the trial court considered the limitations of Section 27.006(b) when it

entered its post-August 24 discovery orders. Instead, the trial court reasoned that

Section 27.006(b) did not apply because the discovery was outstanding and due

before Quality Cleaning filed its TCPA motion and, thus, the discovery was not

suspended.

      But the statute does not provide such an exception. It mandates that “all

discovery in the legal action is suspended until the court has ruled on the motion to

dismiss.” CIV. PRAC. & REM. § 27.003(c). “All” is defined by Merriam-Webster as

“the whole amount, quantity, or extent of”; “every member of individual component

of”’; “the whole number or sum of”; “every.”         All, MERRIAM-WEBSTER.COM,

https://www.merriam-webster.com/dictionary/all (last visited Oct. 21, 2022). Had

the legislature wanted to provide an exception for outstanding discovery, it could

have. But it did not; it said “all discovery” is suspended. See TGS-NOPEC

Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011) (“We presume that the

Legislature chooses a statute’s language with care, including each word chosen for

a purpose, while purposefully omitting words not chosen.”). Neither we, nor the

trial court, is permitted to rewrite the statute’s text. Entergy Gulf States, Inc. v.

Summers, 282 S.W.3d 433, 443 (Tex. 2009). Because Preferred did not request

                                        –7–
limited discovery related to the allegations asserted in the TCPA motion and because

there is no indication the trial court limited the discovery it ordered to information

only related to the allegations raised in the dismissal motion, the trial court’s post-

August 24 discovery orders violate the TCPA’s mandatory stay of discovery.

Therefore, we conclude that the trial court clearly abused its discretion by granting

discovery outside of what Section 27.006(b) permits and that Quality Cleaning does

not have an adequate remedy on appeal from the discovery order. See In re SPEX,

2018 WL 1312407, at *4.

      Quality Cleaning did not, however, carry its burden to show that the trial court

clearly abused its discretion in awarding sanctions or in granting the temporary

injunction. The record reflects that Quality Cleaning failed to comply with at least

two of the trial court’s discovery orders prior to filing its motion to dismiss under

the TCPA. Thus, we cannot conclude that Quality Cleaning has shown on this record

that the trial court clearly abused its discretion in awarding attorney’s fees. Whether

such fees were reasonable under the circumstances is not before us in this mandamus

proceeding. Furthermore, the trial court’s order granting the temporary injunction

reflects that the trial court considered testimony of various witnesses and granted the

temporary injunction on the merits, not just as a sanction. Whether the record

supports a grant on the merits is also not before us in this mandamus proceeding.




                                         –8–
                                    Conclusion

      The trial court abused its discretion by granting discovery in violation of the

TCPA’s mandatory stay on discovery. We, therefore, conditionally grant the writ

and direct the trial court to vacate its post-August 24, 2022 discovery orders. A writ

will issue only if the trial court fails to comply. We deny all other relief requested

by Quality Cleaning, and we lift our October 7, 2022 stay order.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

221053F.P05




                                         –9–